                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT



RAYMOND McLAUGHLIN,                         :
    Petitioner,                             :         CASE NO. 3:18-cv-1985 (JCH)
                                            :
      v.                                    :
                                            :
UNITED STATES OF AMERICA,                   :
     Respondent.                            :
                                            :         DECEMBER 11, 2018
                                            :


       RULING ON PETITION FOR WRIT OF HABEAS CORPUS (Doc. No. 1)

       Petitioner, Raymond McLaughlin (“Brown”), commenced this habeas corpus action

under section 2241 of title 28 of the United States Code challenging his arrest. For the

reasons that follow, the Petition is dismissed.

I. BACKGROUND

       McLaughlin was arrested on June 8, 2017. Pet., Doc. No. 1, ¶ 7. On July 23,

2018, he was convicted after a jury trial. United States v. McLaughlin, No. 3:17-cr-129

(MPS) (Jury Verdict, Doc. No. 179).      Sentencing is scheduled for January 24, 2019.

(Doc. No. 225).

II. DISCUSSION

       Section 2241 affords relief only if the petitioner is “in custody in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3). A petition

filed pursuant to section 2241 may be used to challenge the execution of a prison

sentence. Thus, section 2241 petitions are appropriately used to challenge conditions

of confinement or sentence calculations. See Poindexter v. Nash, 333 F.3d 372, 377

(2d Cir. 2003).
       A motion filed pursuant to section 2255 of title 28 of the United States Code is

the proper vehicle for a federal prisoner “claiming the right to be released upon the

ground . . . that the court was without jurisdiction to impose [the] sentence.” 28 U.S.C. §

2255(a). See Poindexter, 333 F.3d at 377-78 (noting general rule that federal prisoner

must use section 2255 rather than section 2241 to challenge constitutionality of

conviction or sentence). A habeas petitioner can seek relief under section 2241 only if

the remedy provided by section 2255 is “inadequate or ineffective” to test the legality of

his detention and the “failure to allow for collateral review would raise serious

constitutional questions.” Middleton v. Schult, 299 F. App’x 94, 95 (2d Cir. 2008)

(quoting Triestman v. United States, 124 F.3d 361, 377 (2d Cir. 1997)) (internal

quotation marks omitted).

       District courts are authorized to dismiss habeas petitions where it is apparent

from the face of the petition that the petitioner is not entitled to relief. See Lonchar v.

Thomas, 517 U.S. 314, 320 (1996). After careful review, the court concludes that this

petition must be dismissed for two reasons.

       First, McLaughlin is challenging the constitutionality of his conviction and

detention, not the execution of a sentence. Thus, his claim is cognizable under section

2255, not under section 2241. As McLaughlin has not yet appealed his conviction or

filed a section 2255 motion, he cannot show that section 2255 is inadequate or

ineffective to test the legality of his detention.

       Second, a writ of habeas corpus under section 2241 should not be utilized in

place of an appeal. United States v. Addonizio, 442 U.S. 178, 184 n.10 (1979) (“the writ

of habeas corpus should not do service for an appeal”) (quoting Adams v. United States



                                                2 
 
ex rel. McCann, 317 U.S. 269, 274 (1942)); Martin-Trigona v. Shiff, 702 F.2d 380, 388

(2d Cir. 1983) (“We recognize and adhere to the general rule that the writ of habeas

corpus is not a substitute for a regular route of appeal.”). As McLaughlin has not yet

appealed his conviction, he should include his challenges to his arrest and conviction in

the appeal. See Taillon v. Warden Moshannon Valley Correctional Center, 629 F. App’x

298, 299 (3d Cir. 2015) (affirming dismissal of 2241 petition challenging arrest warrant;

“A § 2241 petition may not be used to litigate a claim . . . which could have been

pursued on direct appeal.”); Reese v. Warden Philadelphia FDC, 904 F.3d 244, 247 (3d

Cir. 2018) (dismissing 2241 petition challenging arrest and detention pending trial;

petitioner was required to assert challenges in criminal case not in 2241 petition).

III. CONCLUSION

       McLaughlin’s Petition for Writ of Habeas Corpus (Doc. No. 1) is DISMISSED.

Any appeal of this order would not be taken in good faith.

SO ORDERED.

       Dated this 11th day of December 2018 at New Haven, Connecticut.




                                          /s/ Janet C. Hall
                                          Janet C. Hall
                                          United States District Judge




                                             3 
 
